Citation Nr: 1433028	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the spine, to include as due to service-connected pes planus.

2.  Entitlement to a compensable initial evaluation for hearing loss.  

3.  Entitlement to an initial evaluation in excess of 10 percent for pes planus prior to July 25, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1976 to October 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2010 (pes planus), June 2011 (degenerative arthritis of the spine) and December 2011( hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in Nashville, Tennessee.  A transcript of that hearing is of record.  

Following that hearing, in January 2014, the Board remanded the issues for further development.  That development has been accomplished and the issues are now ready for adjudication.

As noted in the January 2014 remand, in considering an increased rating claim, where the record raises a claim for a total disability rating based on individual unemployability (TDIU), such a claim may be considered by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, in the June 2011 rating decision, the issue of TDIU was considered and denied by the RO.  The Veteran is shown to have disagreed with other issues considered in that rating decision, but did not disagree with the denial of TDIU and has not indicated since the denial that he is unemployable.  Accordingly, TDIU is not raised by the record and is not before the Board.


FINDINGS OF FACT

1.  Degenerative arthritis of the spine is not related to service, or to a service-connected disability.

2.  Between June 25, 2010 and July 25, 2012, the Veteran's pes planus was manifested by no more than weight bearing line over the great toe, inward bowing of the tendo achillis, and pain of manipulation of the feet.  From July 26, 2012, the Veteran pes planus has been manifested by marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation which were not improved by orthopedic shoes or appliances.

3.  Hearing loss has been manifested by level I right ear and level IV left ear hearing acuity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the spine are not met.  38 U.S.C.A. §§ 1131 , 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2013).

2.  The criteria for a disability rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2013).



3.  From June 25, 2010 to July 25, 2012, the criteria for a disability rating in excess of 10 percent have not been met; the criteria for a rating in excess of 50 percent have not been met thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the Veteran's claims for increased ratings for pes planus and hearing loss, those appeals arise from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

Regarding the Veteran's service connection claim, a January 2011 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in January 2014.  VA examinations were conducted in November 2010, February 2011, September 2012 and February 2014.  

Beyond a finding in the January 2014 Board remand that the February 2011 VA examination was inadequate as the examiner failed to review the Veteran's claim file, the record does not reflect, that the examinations and opinions were inadequate for rating purposes.  The opinions were rendered by medical professionals following thorough physical examination and interview of the Veteran and review of the claim file.  The VA examiners obtained an accurate history and listened to the Veteran's assertions, and the VA examiners laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

These matters were most recently before the Board in January 2014, when the case was remanded to the VA RO in Nashville, Tennessee (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of obtaining a records from the Social Security Administration, records pertaining to the Veteran's back symptoms and 1980 spinal surgery, and VA examinations.

All of the actions previously sought by the Board through its prior development request have been completed to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Of note, the Veteran was asked to provide additional evidence in support of his claims following the January 2014 Board remand, but he did not do so.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection Laws and Regulations

Service connection requires credible and competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

The Veteran's service treatment records include a May 1977 note which reports the Veteran's complaints of lower back pain.  

A report of medical history dated in September 1977 includes the Veteran's report that he did not have nor had he previously had recurrent back pain.  The Veteran's September 1997 report of medical examination demonstrates a normal spine.

A February 2001 treatment note included the Veteran's complaints of chronic back pain.  He reported that he had a laminectomy in 1977 and that he had back trouble ever since then.  

An April 2010 examination in conjunction with the Veteran's claim for disability benefits from the Social Security Administration noted that the Veteran reported he injured his back in 1979 and required surgery.  He stated that his symptoms had increased since that time.

At a February 2011 VA examination, the Veteran noted that in 1980 he was pulling up railroad spikes when injured his back, and had surgery following his injury.  He stated that he noticed increasing back pain in 2000.  Following a physical examination, the Veteran was provided with a diagnosis of severe spondylosis and degenerative joint changes at the L5-S1 vertebra.  The Veteran's claim file was not reviewed.  The examiner stated that the Veteran's spine disability was at least as likely as not caused by his 1980 injury.

In a March 2011 VA medical center physical therapy note, the Veteran reported back pain with a history of back surgery in the 1980s.  The Veteran complained of chronic back pain for twenty years.  

The Veteran's claim file includes statements from the Veteran's friends T.L. and F.J. who note that they had observed the Veteran's back pain and the limitations it had caused him.

In July 2011, the Veteran submitted a portion of an article which discussed a relationship between intermittent low back pain and pes planus.  The article concluded that moderate and severe pes planus was associated with nearly double the rate of intermittent low back pain.

During the Veteran's November 2013 Board hearing, the Veteran testified that his back was bothering ever since service, to include before his 1980 injury.  

Following a February 2014 VA examination and review of the Veteran's claim file the VA examiner stated that it was less likely than not that the Veteran's spine disability was incurred in or caused by an in-service injury.  

The examiner explained that degenerative disc disease was multifactorial and related to genetics, body habitus, and a lifetime of wear and tear.  The examiner explained that the Veteran's disability was extremely common in general population and not related to military service.  The examiner stated that the Veteran would very likely be in the same condition had he never been in service.  The examiner also noted that there was no medical connection between back conditions and pes planus.  

The Veteran has, at various times, asserted that his back disability is secondary to service or, alternatively, to his service connected pes planus.

He contends that he experienced back pain since service, however, the evidence weighs against this contention.  

While the Veteran's February 2011 VA examination was found to be inadequate because of the failure of the examiner to review the claim file, it is significant that the Veteran's own statements during his examination suggest that he did not have back symptoms until a 1980 injury.  

The Veteran has  indicated that he had back problems following a post-service spine injury to his February 2011 VA examiner, to his treating physicians, and in conjunction with his claim for benefits from the Social Security Administration.  His own statements contradict his claim to an in-service occurrence.  

Additionally, rendering the Veteran less credible in his assertion that he had back symptoms since service is the lack of any demonstration of treatment for back pain between his discharge and his 1980 injury.

The question of whether the Veteran's current diagnosis is related to active service or to his pes planus involves competent medical evidence.  He is not shown to possess the requisite medical expertise to determine the nature and etiology of the back disability as this is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 .(Fed. Cir. 2007).   For the same reasons, while the Veteran's friends are competent to report the Veteran's symptoms they observed, such lay evidence does not demonstrate a relationship between the Veteran's symptoms and his service or his pes planus.

Competent medical professionals familiar with the Veteran's medical history have related the Veteran's symptoms to his 1980 injury.  The Veteran's symptoms have not been linked by a credible and competent medical professional to his service or to his pes planus.

The only available medical findings which discuss a possible relationship between pes planus and spine disorders are shown in the article submitted by the Veteran; however, this article is generic, fails to address the issue of the Veteran's disability specifically, and pertains only to back pain associated with pes planus, as opposed to a distinct disability.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314 (1998).  As the medical article does not pertain to the question of whether the Veteran's pes planus resulted in his back disability, the article has no probative value on the medical relationship between the Veteran's service-connected pes planus and his spine disability.

In contrast, the Veteran's February 2014 VA examiner stated in no uncertain terms that it was less likely than not that the Veteran's back disability were secondary to service or to his service pes planus or to his service at all noting that the Veteran would have similar symptoms even if he was never in service at all.

All the medical evidence which addresses the Veteran's medical disabilities weighs against the claim.  As the preponderance of the evidence is against the claim for service connection there is no doubt to be resolved; and service connection is not warranted.

Increased Ratings-Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

 If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Hearing Loss

A December 2011 rating decision awarded the Veteran service connection for bilateral hearing loss with a noncompensable disability evaluation, effective August 17, 2011.  The Veteran appeals that decision.   

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85. 

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Factual Background and Analysis

An August 2011 VA medical center consultation note included the Veteran's complaints of ear pressure problems.  Examination demonstrated mild hearing loss through 2000 hertz sloping to a moderately severe to severe sensorineural hearing loss.  Speech discrimination was 92 percent.  The left ear had mild sloping to mild loss through 2000 hertz steeply sloping to profound sensorineural hearing loss at 4000 and 8000 hertz.  Speech discrimination was fair at 76 percent.  

The Veteran was afforded a VA examination in September 2011.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 80 percent in the left ear.  Audiological pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
30
35
65
70
50
LEFT
30
40
55
90
54

The Veteran reported that his hearing loss did not impact the ordinary conditions of his daily life or his ability to work.

Based upon the results of the VA September 2011 audiological examination, a Roman numeral I is derived for the right ear and a Roman numeral IV from the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the row IV with column I. 

The claim file includes a February 2014 VA examination report in which it was noted that the Veteran refused to step into the audio booth for audiological testing.  The examiner noted that, in fact, the Veteran refused to approach the booth in order to observe the size of the testing suite.  The Veteran reported that his claustrophobia was worse and that he was unable to enter the testing booth.  The examiner informed the Veteran that his hearing could not be evaluated outside of the audilogical booth as all equipment was in the booth.  

While the Board is sympathetic to the Veteran's symptoms of claustrophobia, as there is no way to determine the Veteran's present hearing levels without audiological testing, the available data must be used.  Of note, following the January 2014 Board remand, the Veteran was invited to provide additional evidence in support of his claim for a higher disability evaluation for hearing loss but failed to submit any evidence.

Based on the results of all testing during this appeal, and applying the stated rating criteria to the results,  Roman Numeral I and Roman Numeral IV designations for right and the left ear are demonstrated.  Such designations when combined with equate to a noncompensable (0 percent) evaluation.  The VA examination findings are consistent with the other evidence of record and are considered to adequately represent the Veteran's present level of disability.  Therefore, a 0 percent disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII. 

The Board has considered the Veteran's statements and is aware of his complaints about not being able to hear well.  It must, however, be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered. Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluation produced test results which were invalid.

 The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

The scheduler evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain degrees of hearing impairment, but the medical evidence reflects that such is a degree of hearing loss is not present. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his hearing problem, and, while he has discussed problems hearing others in a work setting, he the evidence of record does not demonstrate marked interference of employment. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.

Pes Planus

The Veteran was awarded service connection for bilateral pes planus with a 10 percent disability rating in a December 2010 rating decision.  The Veteran's disability rating was increased to 50 percent disabling effective July 26, 2012 in a May 2014 rating decision.  

Under DC 5276, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  A 10 percent rating requires evidence of moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achilles, pain on manipulation and use of the feet.  

A 30 percent rating is for application when there is severe bilateral (or 20 percent for severe unilateral) disability with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

A 50 percent rating is for application with pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Words such as "severe" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in November 2010.  During his examination the Veteran reported that he had bilateral foot pain with tingling and cold.  The Veteran reported pain with standing, walking at rest, stiffness, fatigability and weakness.  He also reported a lack of endurance.  He reported flare-ups weekly or more often, he stated that was able to stand for between fifteen and thirty minutes and was able to walk a quarter of a mile.

Physical examination revealed painful motion, tenderness and abnormal weight bearing of the left foot.  There were no hammertoes, hallux valgus or rigidus vascular foot abnormality or pes cavus.  There was flatfoot with inward bowing, there was pain and spasm on manipulation.  There was midfoot malalignment, which was not correctable by manipulation with pain on manipulation and weight bearing over the great toe.

The right foot had painful motion, tenderness, abnormal weight bearing.  There was inward bowing which was not correctable with manipulation, there was pain on manipulation.  There was midfoot malalignment.  No arch was present, weight bearing was over the great toe and the Veteran was found to have a calcaneal spur.  

A diagnosis of bilateral pes planus with right calcaneal spur and left distal phalanx dislocation was provided.  It was noted that the effects on the Veteran's occupational ability were significant.  

The Veteran was afforded a VA examination in July 2012.  During his examination, the Veteran reported constant arch pain and pain in the balls of his feet.  He stated that his pain level was six out of ten in severity and it increased with increased activities or with standing greater than ten or fifteen minutes.

Pain on use of feet accentuated on manipulation was noted on examination.  There was extreme tenderness of the plantar surface on both feet, and objective evidence of marked deformity of the feet.  There was inward bowing of the Achilles tendon.  It was noted that the Veteran used a cane to walk.  The Veteran's flatfoot would not be equally served with amputation with prosthesis.  

A December 2013 VA medical center treatment note reported that the Veteran had moderate pronation at the subtalar joint with depression of the longitudinal arch upon weightbearing.  There was tenderness to palpitation of the medial plantar arch.  An impression of symptomatic flexible pes planus, moderate to severe was provided.  

At a February 2014 VA examination, the Veteran was found to have flat feet with pain accentuated with use.  The Veteran had pain with manipulation and swelling on use.  The Veteran's symptoms were not relieved by the use of arch supports.  

There was tenderness on the plantar surface of both feet, there was not marked deformity of the feet or marked pronation of the feet.  The weight bearing line did not fall over or medial to the great toe.

There was no hind foot valgus, nor displacement and severe spasm of the Achilles tendon.  There were no scars.  The Veteran used a cane to walk.  It was noted that the Veteran would not be equally served by amputation with prosthesis.  Degenerative arthritis was not found on diagnostic testing.  The examiner noted that pain, fatigability, incoordination or weakness did not cause additional functional impairment during flare-ups or with repeated use.  

Prior to July 26, 2012, the evidence does not demonstrate severe flatfoot in either foot.  Instead the Veteran's flatfoot is best described as moderate with the weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles and pain on manipulation and use of the feet.  The evidence does not however, demonstrate pronounced or severe flatfoot, severe malunion or nonunion of the metatarsal bones or another severe foot injury such that a disability rating in excess of 10 percent is warranted for any time during that period on appeal.    

From July 26, 2012, the date of the Veteran's VA examination in which the examiner found the Veteran to have pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation ont improvided by orthopedic shoes or appliances, a 50 percent disability is warranted.  Of note, the Veteran's May 2014 VA examination demonstrates more moderate symptoms than those shown in July 2012, however the Board will not disturb the assignment of a 50 percent rating.  

Extraschedular Consideration

The evidence shows that the Veteran's service-connected pes planus results symptoms to include pain, weakness and deformity.  The rating criteria considered in this case reasonably describe the Veteran's disability levels and these symptoms for each period on appeal.  Of note, prior to July 26, 2012, multiple higher schedular ratings are available for the Veteran's pes planus for symptoms which were not shown until later in the period on appeal.  The Veteran's most severe symptoms are shown during the July 2012 VA examination, and during that time, the Veteran's disability picture is contemplated by the rating schedule.  Following the Veteran's July 2012 examination, his symptoms appear to have alleviated and his symptoms are well within the assigned schedular evaluations.  Referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for a rating in excess of 10 percent prior to July 26, 2012, or in excess of 50 percent thereafter for pes planus. There is no doubt to be resolved; and increased ratings are not warranted.



ORDER

Entitlement to service connection for degenerative arthritis of the spine, to include as due to service-connected pes planus is denied.

Entitlement to a compensable initial evaluation for hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for pes planus prior to July 26, 2012 and in excess of 50 percent thereafter, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


